PER CURIAM.
This is an appeal from an order entered in the County Judge’s Court of Broward ■County, Florida, admitting to probate the will of Dorothy R. Pina.
Appellant urges that decedent at the time •of her death was not a resident of Florida. The record reveals competent evidence suffi-cient to establish that decedent was a resi■dent of Florida at the time of her death. Finding no error, the order appealed from is
Affirmed.
SMITH, C. J., ANDREWS, J., and MELVIN, WOODROW, Associate Judge, ■concur.